Pee Cueiam.
Tbe motion of tbe plaintiff that tbe judgment of non-suit be set aside, and tbe action be reinstated on tbe docket for trial, was addressed to tbe discretion of tbe court. For that reason, tbe order denying tbe motion is not reviewable by this Court. Tbe appeal from said order must be dismissed.
Tbe plaintiff did not except to tbe findings of fact on which tbe court concluded that plaintiff’s cause of action is without merit. On these findings, tbe conclusion of tbe court was correct, and is in accord with authoritative decisions of this Court. See Guano Co. v. Walston, 187 N. C., 667, 122 S. E., 663; Bank v. Sauls, 183 N. C., 165, 110 S. E., 865.
Appeal dismissed. ■